Title: From John Adams to George Washington Adams, 27 August 1816
From: Adams, John
To: Adams, George Washington



Dear George
Quincy Aug. 27th. 1816

I received your Letter of May 29th. Some days past; and yesterday Mr and Mrs. Tarbell called upon Us to our great Surprise, We never having had the least intimation or Suspicion of their Arrival. Their Account of our Three Boys is the most particular and the most pleasing We have ever heard. They are really delighted with the behaviour of you all.
And I am not less gratified with your Letter. If you have “finished Horace, twelve Books of Homer, Parts of Cicero’s Works, and Terences Andria,” You have done great Things. Many a Man of Letters at 50 years of Age cannot Say So much.
You ought to be thankfull to your Masters for assigning You in Crito, the most respectable Character in the whole Play: And, if as your Brother John Says, you performed it well, you have great Merit.
Since I heard of your Studies in Terrence, I have read over again his Six Plays. They have been taught to civilized Youth for 2000 years and are valuable for the Latinity, the Laws and Manner of the Athenians for some moral Sentiments: but I doubt whether So much amorous Intrigue; so much Simulation between Husbands and Wives, Parents and Children, Masters and Servants are proper to be taught or exhibited to early Youth.
“La Morte de Coligni.” The Character of this Admiral deserves your Study. I know none in History, on whom the Cause of Mankind turned more critically than upon him. Read the History of the League; trace him through Houses of Orange and Brunswick
There is, George, a Cause of Mankind and there are Rights of Men. Study them without Enthusiasm, and be cautious how you Act!
A.